Pennewill, C. J.:
You can’t go into that in this actioix If the defendant had any remedy at that time, it was in chancery. To show duress in this case you would be compelled to show that there was no consideration for the execution. We sustain the objection.
Mr. Hawkins:—We have no other defense.
Mr. Magee:—I ask the court to give the jury binding instructions to find a verdict for the plaintiff.
*428Pennewill, C. J.:
Under the testimony, gentlemen of the jury, there is nothing for you to do but find a verdict for the plaintiff.
Verdict for plaintiff.